Order filed May 8, 2014.




                                        In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-11-00570-CV
                                    ____________

                       IN THE MATTER OF R.A., Appellant


                  On Appeal from the County Court at Law No. 3
                             Fort Bend County, Texas
                      Trial Court Cause No. 07-CJV-013620


                                     ORDER

         Our review has determined that a relevant item has been omitted from the
record in this appeal. See Tex. R. App. P. 34.5(c). The record does not contain the
Dr. Karen Gollaher’s expert report, which was filed with the trial court under seal
on January 23, 2013, and admitted into evidence at the hearing held March 5,
2013, as Petitioner’s Exhibit 2. All original exhibits are to be maintained by the
trial court clerk. See Tex. R. App. P. 34.6(g). Therefore, we issue the following
order:

         The Fort Bend County Clerk is directed to file a supplemental clerk’s record
under seal with the clerk of this court on or before May 23, 2014, containing the
by Dr. Karen Gollaher’s expert report, which was filed with the trial court under
seal on January 23, 2013, and admitted into evidence as Petitioner’s Exhibit 2 at
the hearing held March 5, 2013.



                                  PER CURIAM